Citation Nr: 1714712	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  15-44 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to December 1963.
These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issue of entitlement to service connection for residuals of pneumonia is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for tinnitus was raised by the record in an April 2017 Informal Hearing Presentation, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active service.

2.  The evidence is in relative equipoise as to whether current bilateral hearing loss is related to in-service acoustic trauma.


CONCLUSION OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014). Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In addition, certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  38 C.F.R. § 3.303 (2016); Heuer v. Brown, 7 Vet. App. 379 (1995).

The Veteran contends that he has a current bilateral hearing loss disability as a result of noise exposure during active service.  Specifically, the Veteran asserts that he was exposed to traumatic noise during the performance of duties working as a small arms repairman and armorer.  In a June 2011 statement, the Veteran reported suffering hearing loss after working close to the motor pool while stationed in Germany, and as a sharpshooter at the firing range.  

At a February 2012 VA examination, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The audiogram shows that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran had bilateral puretone threshold levels of 40 decibels or greater bilaterally at all reported Hertz levels.  38 C.F.R. § 3.385 (2016).  The examiner noted that the Veteran's military occupation specialty was small arms repairman armorer, which included working on a motor pool factory line repairing guns and parts of vehicles, and endorsed noise exposure.  The examiner opined that due to the fact that no hearing loss was present at the Veteran's separation exam, hearing loss is less likely than not caused by or a result of military noise exposure.  

The Board notes that the Veteran's service medical records, specifically the separation examination, are silent for complaints of bilateral hearing loss.  Nevertheless, the Veteran stated that he first experienced an auditory pathology, including decreased hearing acuity, during service, and that his auditory symptoms have progressively worsened since that time.  The Veteran's military occupational specialty is indicative of exposure to hazardous noise.  When audiometric test results do not meet the regularity requirements for establishing a hearing loss disability at the time of the Veteran's separation from service, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

The Veteran is competent to report experiencing an in service injury and resultant diminished hearing and additional auditory pathology in the form of hearing loss, as hearing loss is a condition with unique and readily identifiable features that are capable of lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, the Board finds the Veteran's account of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, the Board finds the Veteran to be credible in his report of having auditory symptomatology since service.  Thus, there is competent and credible lay evidence of record that bilateral hearing loss occurred following acoustic trauma during active service and has continued to progress since that time. 

The Board acknowledges that there is a negative etiological opinion of record in a February 2012 VA audiological examination.  However, the Board assigns less persuasive value to that opinion, as it did not adequately address the Veteran's lay assertions of onset and continuity of symptomatology, specifically exposure to hazardous noise as a sharpshooter and the impact of working on the motor pool factory line.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the examiner opined that the Veteran's bilateral hearing loss disability was not due to service noise exposure, the examiner based the negative opinion solely upon the absence of documented hearing loss upon separation.  However, regulations do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  38 C.F.R. § 3.385 (2016); Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87 (1992) (lack of documented hearing loss while in service is not fatal to a claim for service connection.).

In sum, the Veteran has competently and credibly reported a continuity of symptomatology of bilateral auditory pathology in the form of decreased hearing acuity during and since active service.  Charles v. Principi, 16 Vet. App. 370 (2002); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  That report of a continuity of symptomatology suggests a link between current bilateral hearing loss and active service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, the Board must resolve all reasonable doubt in favor of the Veteran.  Therefore, reasonable doubt is resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).
ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran claims that he has residuals of pneumonia, including shortness of breath and chronic cough, as a result of having pneumonia while in active service.  Medical records indicate repeated complaints of dyspnea on exertion.  A January radiology report indicates a diagnosis of chronic obstructive pulmonary disease (COPD).  At a February 2012 VA examination, the examiner stated that the Veteran had remote pneumonia, which resolved without functional residuals.  The examiner opined that the Veteran's subjective complaints were less likely than not related to remote pneumonia in the 1960s.  The examiner noted several medical records, including a report of medical history indicating shortness of breath upon entry to service, a January 2000 chest X-ray indicating changes due to chronic obstructive pulmonary disease (COPD), and a February 2009 chest X-ray indicating chronic changes.  

The Board appreciates the analysis undertaken by the February 2012 VA examiner. However, the examiner's opinion that the Veteran's pulmonary issues are not related to active service, including pneumonia in service, is not supported by an adequate rationale, and further clarification is needed.  In short, while the examiner found that the current lung condition was not related to service; he did not say why.  

Therefore, remand is necessary to obtain a complete and adequate rationale regarding the opinion that the Veteran's pulmonary issues, to include dyspnea and COPD, are not related to the Veteran's service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA provides an examination or obtains an opinion, VA must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for claimed residuals of pneumonia with a medical doctor who has not previously examined him.  The examiner must review the claims file and should note that review in the report.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any pulmonary issues, including dyspnea and COPD, are related to any aspect of active service, to include the diagnosed pneumonia during service.  The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology.  The examiner should also provide a rationale for the conclusions reached.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  In particular, in a June 2011 letter, the Veteran's spouse indicated that the Veteran's doctors were of the belief that the lung problems were related to service.  Upon remand, they are invited to submit any statements from the doctors to that effect.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


